EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tayan Patel on 08/18/2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for managing a service in a service layer comprising:
receiving a request at a service enabler function located in the service layer to manage a change of state of the service through a service API, where the service API includes a common service API and a unique service API, the common service API retrieves service information, the unique service API distinguishes the service from one or more other services, the unique service API accesses and/or utilizes the service or the one or more other services, and the change of state includes one or more of adding, removing, activating, and deactivating the service;
reviewing and parsing, at the service enabler function, a service description indicating one or more service capabilities to recognize and utilize the requested service; 
based on the service description, identifying the one or more service capabilities in the service layer, and sending a request to and/or instructing the one or more service capabilities to ensure the requested service is enabled and supported by the service layer for the change of state;
notifying one or more applications and/or other service layers that the service has changed its state.

10. (Currently Amended) A computer-implemented method for managing removal of
a service in a Service layer comprising:
	receiving a request at a service enabler function located in the service layer to manage
removal of the service through a service API, where the service API includes a common service API and a unique service API, the common service API retrieves service information, the unique service API distinguishes the service from one or more other services, the unique service API accesses and/or utilizes the service or the one or more other services, where the service includes a service description indicating one or more service capabilities to recognize and utilize the service;
	identifying and parsing, at the service enabler function, the service to be removed;
	sending a service state update request to a service state management and configuration
function;
	notifying the one or more service capabilities in the service layer that the service has been removed; and
	notifying one or more applications and/or other service layers that the service has been
removed.

15. (Currently Amended) A computer-implemented apparatus on a network comprising:
	a computer readable storage medium including instructions for managing a service in a
service layer through a service API that, where the service API includes a common service API and a unique service API, the common service API retrieves service information, the unique service API distinguishes the service from one or more other services, the unique service API accesses and/or utilizes the service or the one or more other services, when executed by a processor causes the processor to:
	manage, via a service enabler function, a change of state of the service including adding, removing, activating, and deactivating the service;
	evaluate a service description indicating one or more service capabilities to recognize and utilize the service; and
	based on the service description, identify one of the service capabilities in the service layer, and send a request to and/or instruct the one or more service capabilities to ensure the service is enabled and supported by the service layer for the change of state.

21. (Cancelled).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446